Russell, J.
1. The defendant was indicted for assault with intent to murder, and was convicted of assault and battery. The evidence demanded the verdict; and any errors in the charge of the court were immaterial, because they were not prejudicial to the accused.
2. Upon the trial of one accused of an offense in the perpetration of which malice is an essential ingredient, evidence as to the conduct and sayings of the accused shortly after he made the assault may be admissible to characterize the quo animo with which the deed was committed.. Revel v. State, 26 Ga. 275; Johnson v. State, 88 Ga. 203 (14 S. E. 208).
3. The defendant in the court below having been permitted to introduce in evidence the bond which he had given for his personal appearance in the pending case, for the purpose of rebutting evidence of flight introduced by the State, it was not error for the court to permit the State to show by the record the forfeiture of the same bond. Proof of the forfeiture of the bond would not necessarily tend to show flight, but if the fact that the defendant was under bond might be considered by the jury as a circumstance sufficient to disprove the testimony as to the flight of the accused, proof that the bond was forfeited at the time of the alleged flight would certainly be competent and might be corroboratory thereof. Judgment affirmed.